Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was discussed in an interview with Sean Pryor on 07 Jan 2022 and confirmed as approved on 12 Jan 2022.

The application has been amended as follows: 

Claims
The claims are amended as follows:
1. (Currently Amended) A dry etching apparatus comprising: 
an anode;
a cathode configured to receive a bidirectional voltage source of which the voltage polarity alternates between a positive voltage and a negative voltage with time, and spaced apart from the anode;
a positioner moveably attached to the anode to position a work piece at a surface of the cathode, wherein a working face of the work piece faces the anode; 
a bidirectional voltage source supply configured to apply the bidirectional voltage source to the cathode; a controller connected to the bidirectional voltage source supply and comprising 
a distance adjuster coupled between the anode and the cathode to adjust the distance between the cathode and the anode; and 
a DC voltage source applicator configured to apply a DC voltage source to the anode, wherein the bidirectional voltage source comprises a rising section in which the waveform of the voltage disperses negatively or positively, a falling section in which the waveform of the voltage converges to 0, and a retention section in which the voltage is constantly retained between the rising section and the falling section, and the slopes of the rising section and the falling section exhibit a bipolar waveform in which the slopes are constantly maintained, wherein the slopes and lengths of the rising section, the falling section and the retention section are controlled by the controller and a sufficient time is secured until atoms separated from the work piece through etching and falling due to gravity toward the anode reach the anode to prevent redeposition, 
wherein as the DC voltage source is applied to the anode, the waveform of the bidirectional voltage source formed between the cathode and the anode is caused to shift by 
wherein the positioner is elastically connected to the anode to support the work piece to be positioned close to the surface of the cathode, facing the anode, and wherein the cathode is installed at the top of the apparatus and the anode is positioned at the bottom of the apparatus.
Specification
Specification filed 18 Oct 2018 page 12 line 4-7 is amended as follows: 
As illustrated in FIG. 3, a base unit 222 for grounding may be formed at the bottom of the anode unit 120, the anode unit 120 may be installed over the base unit 222, and a second 220.
Allowable Subject Matter
Claims 1, 4, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, closest prior art of record (viz. Wang et al. (US 5,075,256) in view of Ogasawara et al. (US 2007/0152691 A1), Smesny et al. (US 5,354,413) and Booth et al. (US 2013/0136872 A1)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "DC voltage source is applied to the anode, the waveform of the bidirectional voltage source formed between the cathode and the anode is caused to shift by 20% from an original waveform in a positive direction as a whole thereby decreasing an ion hitting time required for the work piece while increasing an electron hitting time required for the work piece", in the context of other limitations of the claim. See also applicant’s arguments filed 28 September 2021 page 9-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rigali (US 6,245,189) (Fig. 12 col 14 line 46-65) teaches that applying DC voltage can shaft a waveform/RF signal, but does not teach the allowable subject matter as discussed above.
Koshiishi et al. (US 2006/0037703 A1) teaches a DC voltage power applied (50, Fig. 2) configured to apply DC voltage power to an anode (comprising 34, Fig. 2) and further 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAM N KACKAR/Primary Examiner, Art Unit 1716